DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 4/28/22.
Claims 31-34, 36-37, 39-50 have been examined on the merits.  Claim 38 has been cancelled.  Claim 35 was previously cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/28/22 has been entered.  
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31, 32, 36, 37, 40-44, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Nord (US 2,450,055) in view of Finnigan et al. (US 2004/0197461) and  Finnigan et al. (US 2004/0185162) “Finnigan 2”.
Regarding Claim 31:  Nord discloses fungus as a valuable food ingredient [col.1, lines 1-4]. Nord discloses a mat of fungus grown on culture medium [Ex.1].  Nord discloses that the fungus is from the genus Fusarium [col. 1, lines 28-31].  

Nord does not disclose a liquid dispersion comprising fungal particles.  Nord does not disclose that the ratio of fungus to water is about 1:4 to about 10:1. Nord does not disclose wherein the food material is a milk analogue.
Finnigan discloses edible fungal mycelia particles where the fungi are present at about 80% and the water is present at about 20% (equivalent to a ratio of about 4:1) [abstract; 0016].  Finnigan discloses a homogenized dispersion of mycoprotein paste which is synonymous with a liquid dispersion [0077].  Finnigan discloses using fungal mycelia in the production of dairy products [0033, 0038-0043].
Finnigan 2 discloses adding the fungal mycelia to make a non-dairy milk drink [0066].
At the effective filing date of the invention would have been obvious to one of ordinary skill in the art to modify the fungi of Nord to provide it in a liquid dispersion with about a 4:1 fungus to water ratio as in Finnigan in order to provide it in a form that it easier to incorporate into liquid or moist foods and without modifying the texture of the foods.
Further, at the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Nord to include non-dairy milk equivalents as in Finnigan 2  in order to provide dairy free or vegan option to consumers.
Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the body of the claim.
Regarding Claim 32:  Nord discloses as discussed above in claim 31.  Nord discloses not explicitly disclose that the fungus is non-viable.  Finnigan discloses as discussed above in claim 31 and further discloses nonviable RNA, heat treating and homogenizing the fungi which is indicative of the fungi being in nonviable form [0065].  It would have been obvious to provide the fungus of Nord in non-viable form as in Finnigan in order to control the quality of the end product so that other by-products and deterioration of the product does not occur.
Regarding Claim 36:  Nord discloses as discussed above in claim 31.  Nord does not disclose including the fungus in up, ice cream, yogurt, and mousse up, ice cream, yogurt, and mousse, and candy.  Finnigan discloses wherein the food can be soup, ice cream, yogurt, and mousse [0041; 0042; 0043; 0045].
At the effective filing date of the invention it would have been obvious to include the fungus of modified Nord in soup, ice cream, yogurt, or mousse as in Finnigan in order to provide added nutritional benefits to those foods.
Regarding Claims 37 and 50:  Nord discloses as discussed above in claim 31 and further discloses fungus from the genus Fusarium.  
Finnigan discloses Fusarium venenatum [0013].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the Fusarium of Nord for the Fusarium venenatum of Finnigan since Nord discloses members of Fusarium as having good nutritional properties.
Regarding Claim 40:  Nord discloses as discussed above in claim 31. Nord discloses basal food containing not less than 10% fusarium protein [claim 2].  
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Nord overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 41:  Nord discloses as discussed above in claim 31.  Nord does not disclose wherein the food material is vegan.
Finnigan 2 discloses non-dairy milk i.e. vegan [0066].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Nord to include milk substitutes in order to provide dairy free or vegan option to consumers.
Regarding Claims 42-44: Nord discloses as discussed above in claim 31.  Nord does not disclose wherein the ratio of the filamentous fungal particles to water is about 1:3; wherein the ratio of the filamentous fungal particles to water is about 1:4; wherein the ratio of the filamentous fungal particles to water is about 7:3. 
Finnigan discloses edible fungal mycelia where the fungi are present at about 80% and the water is present at about 20% (equivalent to a ratio of about 4:1) [0016].  
	It would have been obvious to modify the ratio of fungi to water based on the type of food products since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 49: Nord discloses growing a fungal mat [Ex. 1].  Nord discloses harvesting the fungal mat.  
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 49 has been considered regarding its disclosure of the food product of claim 31.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nord (US 2,450,055) and Finnigan et al. (US 2004/0197461) and Finnigan et al. (US 2004/0185162) “Finnigan 2” as applied to claim 31 above and in further view of Wasser et al. (US 2005/0097815).
Regarding Claim 33:  Nord discloses as discussed above in claim 31.  Nord does not disclose that the fungi have all essential amino acids.
Wasser discloses Lentinus edodes as having health benefits such as containing essential amino acids [0048].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the fungi of Nord for the Lentinus edodes of Wasser in order to increase the health benefits of the food product by including the essential amino acids.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Nord (US 2,450,055), Finnigan et al. (US 2004/0197461) and Finnigan et al. (US 2004/0185162) “Finnigan 2” as applied to claim 31 and in further view of Thomas et al. “Employing Central Composite Design for Evaluation of Biomass Production by Fusarium venenatum In Vivo Antioxidant and Antihyperlipidemic Properties” Applied Biochemistry and Biotechology vol. 183 Issue 1 pages 91-99 Feb 13. 2107 e publication.
Regarding Claim 34:  Nord discloses as discussed above in claim 31.  Nord discloses FIB as having about 37% protein [Ex. 3]. 
 Finnigan discloses Fusarium venenatum.
The references do not disclose that the protein content is at least about 46%.
Thomas discloses that the protein content of Fusarium venenatum is about 49.9% [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the  Fusarium venenatum of Finnigan would have had a protein content of about 49.9% as discussed in Thomas since they are the same genus and species of fungus.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Nord (US 2,450,055) and Finnigan et al. (US 2004/0197461) and Finnigan et al. (US 2004/0185162) “Finnigan 2” as applied to claim 31 and in further view of Kozubal et al. (US 2016/0002680).
Regarding Claim 39:  Nord discloses as discussed above in claim 31.  Nord does not disclose wherein the filamentous fungus is Fusarium strain MK7 (ATCC Accession Deposit No. PTA-10698).
Kozubal discloses Fusarium strain MK7 [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the fungi of Nord for the Fusarium strain MK7 of Kozubal as Kozubal discloses that the fungi are useful in the production of food [0005; 0229].
Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Nord (US 2,450,055), Finnigan et al. (US 2004/0197461), and Finnigan et al. (US 2004/0185162) “Finnigan 2” as applied to claim 36 above and in further view of Bauwellers et al. (US 2011/0045558).
Regarding Claim 45:  Nord as modified discloses as discussed above in claim 36.  Nord does not disclose glycerol in the medium.
Bauweleers discloses culturing fungi in medium containing glycerol [abstract].
It would have been obvious to modify Nord to culture the fungi in glycerol in order to produce desirable product in the substrate.
Regarding Claim 46:  Nord as modified discloses as discussed above in claim 45.  Nord does not disclose mousse or caramel.
 Finnigan discloses mousse or caramel [0041].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the fungi of Nord in mousse and caramel as in Finnigan since the fungi are beneficial in the production of food.
Regarding Claim 47:  Nord discloses as discussed above in claim 36.  Nord does not disclose acid whey.
Bauweleers discloses culturing fungi in medium containing glycerol [abstract].
It would have been obvious to modify Nord to culture the fungi in acid whey order to produce desirable product in the substrate.  Although the references do not disclose acid whey, it would have been obvious to select an appropriate carbon source based on the desired end product.
Regarding Claim 48:  Nord as modified discloses as discussed above in claim 45.  Nord does not disclose yogurt.
 Finnigan discloses yogurt [0042].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the fungi of Nord in yogurt as in Finnigan since the fungi are beneficial in the production of food.
Response to Arguments
8.	Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive.
9.	On pages 5-6, the Applicants have amended the claims to recite Fusarium as the filamentous fungus.  The Applicants assert that the Board stated that the arguments were not commensurate with the scope of the claims and so have amended the claims to recite Fusarium.
The Examiner maintains the rejection because primary reference Nord discloses the same genus of fungus, Fusarium and therefore in view of Finnegan renders the claims obvious.  Further, Applicants arguments are not commensurate with the scope of the claims.

10.	The Applicants also assert that “a skilled person would have expected a liquid dispersion of filamentous fungal particles to have the same properties as the Finnegan liquid dispersion” unless shown otherwise.  The Applicants state this because they stated that “The Board also questioned whether there was any knowledge of persons of ordinary skill in the art that was more relevant to the claimed liquid dispersion of filamentous fungal particles than the disclosure of the Finnigan 1 and 2 references.” 
The statement that the Board made regarding the disclosure of Finnegan was on page 6 of the Decision.  The statement made was that there is no evidence that a person of ordinary skill was limited to only the disclosure of Finnegan.  Finnegan postdates Nord and therefore it would have been obvious that one of ordinary skill would have been knowledgeable of both the disclosure of fungal mats made from Fusarium as disclosed in Nord and the advantages of fungal dispersions in food products as disclosed in Finnegan.  Both Nord and Finnegan are from the same relevant art area which includes edible fungal products and method of using and cultivating them.
Summarily, the Examiner maintains that Nord explicitly discloses the Fusarium for nutritional and medicinal purposes.  Nord is clearly directed towards the Fusarium food purposes and not necessarily feed or animal feed purposes.  Nord discloses the favorable odor and the multitude of nutritional benefits of the fungus which are clearly directed toward food purpose and the first line of Nord discloses that the Fusarium are used for the same manner known for yeast products.  It is well known in the art to use yeast for human food products e.g. baked products, beverages. 
11.	Regarding the rejections of claims 33 and 38, the Applicants assert that Wasser does not overcome the deficiencies of Nord, Finnigan ‘461, and Finnigan ‘162 identified above with respect to independent claim 31, from which claims 33 and 38 depend.
The Examiner disagrees and maintains that Nord in view of Finnigan 1 and 2 rendered claim 31 obvious and that Wasser was relevant for what it was incorporated to teach.
12.	Regarding the rejection of claim 34, the Applicants assert that Thomas does not overcome the deficiencies of Nord, Finnigan *461, and Finnigan ‘162 identified above with respect to independent claim 31, from which claim 34 depends.
The Examiner disagrees and maintains that Nord in view of Finnigan 1 and 2 rendered claim 31 obvious and that Thomas was relevant for what it was incorporated to teach.
13.	Regarding the rejection of claim 39 the Applicants assert that Kozubal does not overcome the deficiencies of Nord, Finnigan *461, and Finnigan ‘162 identified above with respect to independent claim 31, from which claim 39 depends.
The Examiner disagrees and maintains that Nord in view of Finnigan 1 and 2 rendered claim 31 obvious and that Thomas was relevant for what it was incorporated to teach.
14.	Regarding claims 45-48 the Applicants assert that Bauwellers does not overcome the deficiencies of Nord, Finnigan ‘461, and Finnigan ‘162 identified above with respect to independent claim 31, from which claims 45-48 depend.
The Examiner disagrees and maintains that Nord in view of Finnigan 1 and 2 rendered claim 31 obvious and that Bauwellers was relevant for what it was incorporated to teach.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793